ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No known or discovered prior art anticipates each and every limitation of independent claim 17 or 27.
The closest discovered prior art includes:
Nemat-Nasser (US 2014/0210625 A1): Nemat-Nasser is the closest known prior art, and which discloses a system, method and computer program product for monitoring a degree of driver drowsiness comprising a dash unit with a camera and CPU for collecting and processing driver video data, and in particular extracting face and eye tracking data, by which models specifically related to PERCLOS, eye-closure duration and blink rate and speed are compared to thresholds to asses driver drowsiness. Nemat-Nasser discloses all limitations of claim 17 except:
Nemat-Nasser does not disclose: (a) a seed or update based on multiple sets of data for groups of multiple drivers, and specifically a threshold or comparison value based on data obtained from at least three drivers, (b) that groups of multiple drivers comprises at least six drivers, (c) the specific use of a driver identifier linked to a particular estimation rule, or (d) use of driving direction with respect to a road type and status of a mobile telephone as additional criteria for estimating driver distraction and state of alertness.
Cheng (US 2014/0019167 A1): Cheng discloses a method and apparatus for determining insurance risk based on monitoring of a driver’s eyes and head, and 
Klin (US 2014/0192325 A1): Klin discloses a system and method for detecting blink inhibition as a marker of engagement and specific examples in which eye movement and related engagement parameters are based on comparison of data aggregated in groups (at least typical toddlers and ASD toddlers) and where sample sizes for groups and aggregated comparison parameters are 41 and 52 respectively, significantly larger that the claimed minimum sample sizes
Thai-Tang (US 2011/0202216 A1): Thai-Tang discloses a control strategy for a hybrid vehicle employing the use of stored driver profiles, and in particular that each driver profile is associated with a driver identifier.
Sudak (US 2017/0076396 A1):
These, or other cited prior art references, may therefore teach or suggest, in aggregate, all of the features and limitations of claim 17, but no reasonable, or properly motivated combination may be made based on these disclosures. For this reason claim 17 is allowable. Claim 27 is allowable over these and other cited prior art for the same reasons.
Claims 18-24 and 26, depending from claim 17, and claims 28-32, depending form claim 27 are allowable, at least because they each depend from and allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684